PER CURIAM.
In his motion filed under Fla.R.Crim.P. 3.850, appellant alleges that he did not have counsel when he was convicted in 1952 and sentenced to three years imprisonment. Obviously, appellant is not now serving this three-year sentence. The motion does not state whether he is presently incarcerated and, if so, how or whether his original sentence affected his current sentence. See State v. Reynolds, 238 So.2d 598 (Fla.1970). If he merely seeks to expunge his conviction from the record, he should say so pursuant to the authority of Weir v. State, 319 So.2d 80 (Fla.2d DCA 1975). Therefore, the denial of his motion is affirmed without prejudice.
GRIMES, C. J., and SCHEB and RYDER, JJ., concur.